ON Application for ReíteabiNG.
Breaux, J.
Plaintiff and appellee complains of our decree decreeing and condemning him to pay the sum of twelve hundred and ninety-seven 80-100 dollars to the defendant before taking possession of the property decreed to belong to him. He avers that defendant, Negrotto, was found to be without title, and a possessor in bad faith, and, as such, should be entitled only to remove his improvements placed on the property, reserving to plaintiff the right to pay for them if he so elects.
He also asks that rights should be reserved to him to hereafter claim the rents and revenues from the property, and to offset any amount which may be due to defendant for improvements, with rents and revenues.
It is true, as contended by plaintiff and appellee, that the court found that the defendant was without title to the property, but it does not necessarily follow from this that ho is a possessor in bad faith, and that he is, therefore, not entitled to require payment for his expenditures before the rightful owner can be placed in possession.
Defendant was the adjudicatee of the property at a tax sale, and he held a deed to the property from the tax collector. The property passed from the State, vendor, to him. In prior decisions, this court declared that the adjudication made of the property to the State in enforcement of the taxes, divested plaintiff of the ownership, and vested it in the State of Louisiana. True, the rights of the city for the taxes defendant refused to pay her remained impaired. She was not prejudiced by the sale, and, in consequence, had the right to transfer the propeidy as she did, but it remains that defendant, Negrotto, paid the taxes-to the State, and was recognized as an owner by the State through her officers. We have not found, heretofore, nor can we here conclude that he was in bad faith and not entitled to his improvements. The organic and other laws invest tax deeds and other proceedings with a certain degree of presumption in their support. *394A tax title is prima facie'yalid. This defendant had no title, it is true, but he held from officers of the State sufficient indicia to protect him from demands on the presumption that he is a trespasser and tori feasor in possession. The improvements were made before this suit was brought, and at a time when he considered he had a right to the property. In this view we can only reiterate that which we held in our opinion.
The defendant was the only witness beard in support of his claim in reconvention amounting to more than five hundred dollars. The total being more than five hundred dollars, to form a basis of a judgment, it must be shown to be due by one witness and corroborating circumstances. We have not found the least corroborating circumstance. Throughout, this witness testified and rested his claim entirely on his own testimony. While we think that he is entitled to the value of his improvements, as heretofore, decided by us, we are of the opinion that the value should be made to appear by sufficient testimony.
We think that the defendant is entitled to the taxes paid by him, which was due to the State on the property.
It is therefore ordered, adjudged 'and decreed that our judgment remain unchanged in any respect save as relates to the defendant’s reconventional demand for improvements and taxes, and, as to this issue only, is the case remanded, that testimony may be had as to their value and as to the'amount of the taxes paid by defendant and a judgment entered therefor by the District Court. As heretofore, “it is further ordered, adjudged and decreed that he be placed in possession thereof when he shall have paid to the Succession of Domingo Negrotto the sum of twelve hundred and ninety-seven dollars and thirty cents, and that, until payment be made, defendant retain possession of the property,” except that now, under the amendment here, the decree reads, “when he 'shall have paid to the Succession of Domingo Negrotto the value of his improvements and taxes.” With this change, our decree is to remain in full force and effect.
Rehearing refused, save in respect to amendment made, which is made in view of the fact that the issues are plain and more argument is unnecessary.
Nicholls, C. J., dissenting, handed down a separate opinion.